Exhibit 10.21

FIFTH AMENDED AND RESTATED
IRREVOCABLE STANDBY LETTER OF CREDIT

Letter of Credit No. 1158

Date of Issuance:    February 16, 2007

Issuer:

 

Home Federal Bank

 

 

225 South Main Avenue

 

 

Sioux Falls, SD 57104

 

 

 

To:

 

Northwestern Services Corporation

 

 

125 S. Dakota Avenue, Suite 1100

 

 

Sioux Falls, SD 57104-6403

 

This Fifth Amended and Restated Irrevocable Standby Letter of Credit amends,
restates and replaces that certain Fourth Amended and Restated Irrevocable
Standby  Letter of Credit dated February 16, 2006 by Home Federal Bank (Letter
of Credit No. 1158).

1.             Home Federal Bank (the “Bank”) hereby establishes in favor of
NorthWestern Services Corporation (“NSC,” successor by merger to NorthWestern
Energy Corporation) an Irrevocable Standby Letter of Credit (the “Letter of
Credit”) at the request and for the account of Great Plains Ethanol, LLC, a
South Dakota limited liability company (“Great Plains”), whereby the Bank,
subject to the terms and conditions contained herein, authorizes NSC to draw on
it at any time or times before the Expiration Date (as defined below), by its
draft (the “Draft”), in the form of Appendix 1 hereto, an amount up to an
aggregate amount of $780,000.00, as set forth on an accompanying certificate
(the “Draw Certificate”), in the form of Appendix 2 hereto.

2.             This Letter of Credit shall expire at the close of business on
March 1, 2008 (the “Expiration Date”), unless extended.

3.             This Letter of Credit is issued in conjunction with a Natural Gas
Distribution Delivery Agreement between NorthWestern Energy Corporation and
Great Plains dated September 2, 2002 (the “Agreement”), under which Great Plains
agreed to transport a minimum quantity of natural gas to its plant at a fixed
price for delivery through a pipeline constructed to serve the plant and the
obligations of Great Plains


--------------------------------------------------------------------------------


under the Agreement. The terms and conditions of the Agreement are incorporated
herein by reference.

4.             Funds under this Letter of Credit are available to NSC in
accordance with and against its Draft and Draw Certificate, each dated the date
of presentation and executed by an officer of NSC, referring to the number of
this Letter of Credit and presented along with the original Letter of Credit at
our office at 225 South Main Avenue, Sioux Falls, South Dakota 57104 during
normal banking hours on or prior to the Expiration Date or any extension
thereof. NSC warrants and represents to the Bank that it has assigned or will
assign its rights to the proceeds of this Letter of Credit to Tetra Financial
Group. Within 48 hours following presentation of the Draft, Draw Certificate and
original Letter of Credit, the funds drawn shall be payable jointly by the Bank
to NSC and Tetra Financial Group.

5.             This Letter of Credit sets forth in full the terms of our
undertaking, and such undertaking shall not in any way be modified or amended,
without the consent of the Bank, except as to the completion of the Draft and
Draw Certificates referred to herein.

 

HOME FEDERAL BANK

 

 

 

 

 

By

/s/ David Brown

 

Its

Senior Vice President

 

 

AGREED AND ACCEPTED

this              day of February, 2007.

 

NORTHWESTERN SERVICES CORPORATION

 

 

By

/s/ Paul Evans

 

Its

Treasurer

 

 

2


--------------------------------------------------------------------------------


Appendix 1

DRAFT

Date:

To:

 

Home Federal Bank

 

 

225 South Main Avenue

 

 

Sioux Falls, SD 57104

 

Within 48 hours of presentation of this Draft, a signed and completed Draw
Certificate and the original Letter of Credit, PAY JOINTLY TO THE ORDER OF
NorthWestern Services Corporation (successor by merger to NorthWestern Energy
Corporation) and Tetra Financial Group the sum of $                 under that
certain Natural Gas Distribution Delivery Agreement between NorthWestern Energy
Corporation and Great Plains Ethanol, LLC dated September 2, 2002.

Drawn under Fifth Amended and Restated Irrevocable Standby Letter of Credit No.
1158 dated February 16, 2007.

 

NORTHWESTERN SERVICES

 

CORPORATION

 

 

 

 

 

By

 

 

Its

 

 

3


--------------------------------------------------------------------------------


Appendix 2

DRAW CERTIFICATE

Letter of Credit No. 1158

Date:

To:

 

Home Federal Bank

 

 

225 South Main Avenue

 

 

Sioux Falls, SD 57104

 

The undersigned, a duly authorized officer of NorthWestern Services Corporation
(“NSC,” successor by merger to NorthWestern Energy Corporation), certifies to
Home Federal Bank that:

1.             NSC is making a draw under the Fifth Amended and Restated
Irrevocable Standby Letter of Credit No. 1158 dated February 16, 2007 with
respect to (check the applicable box):

o            a failure by Great Plains to meet the Minimum Annual Obligation for
20     established under the Natural Gas Distribution Delivery Agreement between
NorthWestern Energy Corporation and Great Plains dated September 2, 2002 (the
“Agreement”),

o            a failure by Great Plains to meet the Minimum Total Obligation
established under the Agreement, or

o            the termination of the Agreement by Great Plains for any reason
other than for NSC’s refusal to perform its obligations under the Agreement.

2.             The amount of the Draft accompanying this Certificate is
$                   , such sum being (check the applicable box):

o            the remaining Minimum Annual Obligation for 20     , or

o            I the entire outstanding balance of Great Plains’ Minimum Total
Obligation

4


--------------------------------------------------------------------------------


in accordance with the terms of the Agreement.

3.             The amount of the Draft accompanying this Certificate was
computed in accordance with the terms and conditions of the Agreement and does
not exceed, when combined with any prior amount drawn by NSC, the amount
available to be so drawn.

 

NORTHWESTERN SERVICES

 

CORPORATION

 

 

 

 

 

By

 

 

Its

 

 

5


--------------------------------------------------------------------------------